DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 07/01/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claims 1, 11, and 19 are objected to because of the following informalities:  The phrase “the or each group” is grammatically incoherent.  Appropriate correction is required.
	Dependent claims 2-10, and 12-18 are objected to for incorporating the deficiencies of independent claims 1 and 11 respectively.
	Claims 1, 11, and 19 are objected to because of the following informalities:  The phrase “the or each filtered group” is grammatically incoherent.  Appropriate correction is required.
	Dependent claims 2-10, and 12-18 are objected to for incorporating the deficiencies of independent claims 1 and 11 respectively.
	Claims 6 and 16 are objected to because of the following informalities:  The phrase “in a said filtered group” is grammatically incoherent.  Appropriate correction is required.
Drawings
4.	The drawings are objected to because box 1106 in Figure 10 contains “Within similarity threshold?”.  However, Paragraph 149 of the instant specification defines this operation to be a relevance threshold and not a similarity threshold.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Specifically, it is unclear to what “relevance” of the “other contract documents” is compared against in the limitation “searching contract documents to form one or more groups of contract documents by selecting a first contract document for the or each group and searching for other contract documents having a relevance score within a relevance threshold”.  
	Dependent claims 2-10, and 12-18 are rejected to for incorporating the deficiencies of independent claims 1 and 11 respectively.
Claims 1, 11, and 19 each recite the limitation "searching contract documents to form one or more groups of contract documents by selecting a first contract document for the or each group and searching for other contract documents having a relevance score within a relevance threshold".  There is insufficient antecedent basis for this limitation in the claim as no “or each group” is claimed earlier in the claim.
	Dependent claims 2-10, and 12-18 are rejected to for incorporating the deficiencies of independent claims 1 and 11 respectively.
	Claims 1, 11, and 19 each recite the limitation "determining a most recently revised contract document within the or each group and determining similarity score for each contract document in said group against the most recently revised contract document for the group".  There is insufficient antecedent basis for this limitation in the claim as no “group” is claimed earlier in the claim (rather “one or more groups” and the grammatically incoherent “or each group” is claimed earlier in claim).
	Dependent claims 2-10, and 12-18 are rejected to for incorporating the deficiencies of independent claims 1 and 11 respectively.
	Claims 1, 11, and 19 each recite the limitation "comparing the contract documents of the or each filtered group to determine a template for said filtered group".  There is insufficient antecedent basis for this limitation in the claim as no “or each filtered group” is claimed earlier in the claim (rather “one or more respective filtered groups of contract documents” is claimed earlier in claim).
	Dependent claims 2-10, and 12-18 are rejected to for incorporating the deficiencies of independent claims 1 and 11 respectively.
Claims 4 and 14 each recite the limitation "wherein the templates comprise respective common content of the documents of the filtered groups".  There is insufficient antecedent basis for this limitation in the claim as no “templates” is claimed earlier in the claim or in parent independent claims 1 and 11 respectively (rather only a singular template is claimed (See “comparing the contract documents of the or each filtered group to determine a template for said filtered group)).
Claim Rejections - 35 USC § 101
8.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.	
9.	Claims 1-9, 11-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is 
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-10, 11-18, and 19 are directed to a method, system, and non-transitory computer readable medium respectively. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. The examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity, specifically performing the legal duties of drafting a contract template.
The examiner further notes that claim 1 recites a system for grouping contracts in order to generate a contract template which is similar to themes defined above of method of organizing human activity such as performing legal duties (e.g. drafting a contract), and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as performing legal duties. The limitations, substantially comprising the body of the claim, recite a standard process of organizing and grouping contracts in order to draft a contract template based on identified similarly grouped contracts.  The examiner notes that the claimed invention organizes and displays information related to contracts. Traditionally, attorneys or anyone else involved in the field of law would identify and group similar contracts in order to draft a contract template. Attorneys or anyone else involved in the field of law draft contract templates. Because the limitations above closely follow the steps standard in drafting contract templates and performing legal duties, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Claim 1:
Computer-implemented method for processing a plurality of contract documents
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., a computer program, etc.), does not take the claim out of the certain methods of organizing human activity grouping.
searching contract documents to form one or more groups of contract documents by selecting a first contract document for the or each group and searching for other contract documents having a relevance score within a relevance threshold
determining a most recently revised contract document within the or each group and determining similarity score for each contract document in said group against the most recently revised contract document for the group
removing contract documents from the or each group having a similarity score below a similarity threshold to form one or more respective filtered groups of contract documents
comparing the contract documents of the or each filtered group to determine a template for said filtered group
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically legal duties such as grouping contracts in order to draft a contract template.  Attorneys have drafted contract templates from past contracts long before the invention of computers. The mere nominal recitation of generic computer components such as a computer, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
 The mere nominal recitation of generic computer components such as a computer does not take the claim out of the certain methods of organizing human activity grouping. Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding the drafting of a contract template from grouped contracts. The examiner notes that contracts were grouped and contract templates were drafted for long before modern computer were invented, and continues to be predominantly a product of human endeavor. Furthermore, contract drafting in the legal field has been standard in the industry. Every contract attorney drafts contract templates. The instant application is directed to a grouping of contracts in order to draft a contract template from those grouping. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 2-9 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the grouping of contracts in order to draft contract templates of the steps of claim 1 and do not amount to significantly more.
Specifically, claims 2-3 are directed towards the use of calculated mathematical concepts which can be performed by the human mind and does not amount to significantly more.
Moreover, claim 4 is simply further defining the abstract idea of grouping of contracts in order to draft contract templates of the steps of claim 1 by defining the template and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 5 is simply further defining the abstract idea of grouping of contracts in order to draft contract templates of the steps of claim 1 by defining the drafting of the contract template to be based on comparisons of grouped contracts and can be performed by the human mind and does not amount to significantly more.  
Additionally, claim 6 is simply further defining the abstract idea of grouping of contracts in order to draft contract templates of the steps of claim 1 by identifying differences of the drafted template and the group of contracts based on comparisons to the grouped contracts and can be performed by the human mind and does not amount to significantly more.  

Furthermore, claim 8 is simply further defining the abstract idea of grouping of contracts in order to draft contract templates of the steps of claim 1 by identifying and displaying non-grouped contracts and can be performed by the human mind and does not amount to significantly more.  Furthermore, the claim limitation is directed to generically transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings.  Therefore, the limitation is directed to an abstract idea.
Additionally, claim 9 is simply further defining the abstract idea of grouping of contracts in order to draft contract templates of the steps of claim 1 by defining the drafting of the contract template to include the generation and the display of identified differences and can be performed by the human mind and does not amount to significantly more.  Furthermore, the claim limitation is directed to generically transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings.  Therefore, the limitation is directed to an abstract idea.
Moreover, the subject matter of claim 10 is deemed to be not directed towards an abstract idea as the generated vectorization of parsed contracts for subsequent comparison via an embedded model is deemed to be significantly more than the abstract idea.   
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).
Claim 11:
A system for processing a plurality of contract documents having different formats and clauses, comprising at least one processor
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., a processor, etc.), does not take the claim out of the certain methods of organizing human activity grouping.
search contract documents to form one or more groups of contract documents by selecting a first contract document for the or each group and searching for other contract documents having a relevance score within a relevance threshold
determine a most recently revised contract document within the or each group and determining similarity score for each contract document in said group against the most recently revised contract document for the group
remove contract documents from the or each group having a similarity score below a similarity threshold to form one or more respective filtered groups of contract documents
compare the contract documents of the or each filtered group to determine a template for said filtered group
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically legal duties such as grouping contracts in order to draft a contract template.  Attorneys have drafted contract templates from past contracts long before the invention of computers. The mere nominal recitation of generic computer components such as a processor, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
 The mere nominal recitation of generic computer components such as a processor does not take the claim out of the certain methods of organizing human activity grouping. Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding the drafting of a contract template from grouped contracts. The examiner notes that contracts were grouped and contract templates were drafted for long before modern computer were invented, and continues to be predominantly a product of human endeavor. Furthermore, contract drafting in the legal field has been standard in the industry. Every contract attorney drafts contract templates. The instant application is directed to a grouping of contracts in order to draft a contract template from those grouping. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal duties on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 12-17 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the grouping of contracts in order to draft contract templates of the steps of claim 11 and do not amount to significantly more.
Specifically, claims 12-13 are directed towards the use of calculated mathematical concepts which can be performed by the human mind and does not amount to significantly more.
Moreover, claim 14 is simply further defining the abstract idea of grouping of contracts in order to draft contract templates of the steps of claim 1 by defining the template and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 15 is simply further defining the abstract idea of grouping of contracts in order to draft contract templates of the steps of claim 1 by defining the drafting of the contract template to be based on comparisons of grouped contracts and can be performed by the human mind and does not amount to significantly more.  
Additionally, claim 16 is simply further defining the abstract idea of grouping of contracts in order to draft contract templates of the steps of claim 1 by identifying differences of the drafted template and the group of contracts based on comparisons to the grouped contracts and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 17 is simply further defining the abstract idea of grouping of contracts in order to draft contract templates of the steps of claim 1 by defining the drafting of the contract template to include the generation and the display of identified 
Moreover, the subject matter of claim 18 is deemed to be not directed towards an abstract idea as the generated vectorization of parsed contracts for subsequent comparison via an embedded model is deemed to be significantly more than the abstract idea.   
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).
Claim 19:
A non-transitory computer-readable medium including program instructions for processing a plurality of contract documents having different formats and clauses, the program instructions, which when executed by at least one processor
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., a non-transitory computer-readable medium, processor, etc.), does not take the claim out of the certain methods of organizing human activity grouping.
search contract documents to form one or more groups of contract documents by selecting a first contract document for the or each group and searching for other contract documents having a relevance score within a relevance threshold
determine a most recently revised contract document within the or each group and determining similarity score for each contract document in said group against the most recently revised contract document for the group
remove contract documents from the or each group having a similarity score below a similarity threshold to form one or more respective filtered groups of contract documents
compare the contract documents of the or each filtered group to determine a template for said filtered group
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically legal duties such as grouping contracts in order to draft a contract template.  Attorneys have drafted contract templates from past contracts long before the invention of computers. The mere nominal recitation of generic computer components such as (a non-transitory computer-readable medium, processor), does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
 The mere nominal recitation of generic computer components such as a processor does not take the claim out of the certain methods of organizing human activity grouping. Therefore, the limitation is directed to an abstract idea.

If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal duties on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as (a non-transitory computer-readable medium, processor) is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
Allowable Subject Matter
10.	Claims 1, 11, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Specifically, although the prior art (See Chenthamarakshan, Minakov, and both Lu references (which teach the clustering of legal documents/contracts in accordance to relevance thresholds)), Minakov teaches the generation of a contract template from a cluster of contracts, and Deolalikar (See Paragraph 29) teaches the identification of a most recently modified document in a cluster of documents for subsequent filtering of such a cluster based on a similarity threshold, the detailed claim language directed towards the specific generation of a template from a filtered group of initially grouped contracts in accordance to a relevance threshold resultant from removed contracts deemed to be below a similarity threshold to a representative most recently revised contract in that filtered group is not found in the prior art (Deolalikar teaches away from such a concept as it removes the documents deemed most similar to the most recently 
	Dependent claims 2-10 and 12-18 are deemed allowable for depending on the deemed allowable subject matter of independent claims 1 and 11 respectively.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,543,576 issued to Buryak et al. on 24 September 2013.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to cluster legal documents).
U.S. PGPUB 2010/0332520 issued to Lu et al. on 30 December 2010.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to cluster legal documents).
U.S. PGPUB 2013/0275451 issued to Lewis et al. on 17 October 2013.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to cluster legal documents).
U.S. PGPUB 2006/0242098 issued to Wnek et al. on 26 October 2006.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to cluster legal documents).
U.S. PGPUB 2017/0220545 issued to Gururajan et al. on 03 August 2017.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to cluster legal documents).
U.S. PGPUB 2011/0202528 issued to Deolalikar et al. on 18 November 2011.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to cluster legal documents).
Article entitled “Legal Document Clustering with Built-in Topic Segmentation”, by Lu et al., dated 28 October 2011.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to cluster legal documents).
Article entitled “Creating Contract Templates for Car Insurance Using Multi-agent Based Text Understanding and Clustering”, by Minakov et al., dated 2007.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to cluster legal documents).
Article entitled “Measuring Compliance and Deviations in a Template-Based Service Contract Development Process”, by Chenthamarakshan et al., dated 2010.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to cluster legal documents).
Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

August 05, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168